DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al [US 20100176969 A1] in view of Adamson et al [US 20080289736 A1].
As for claim 14, Buck discloses a  tire casing (Figure 10) equipped with a radiofrequency transponder (paragraphs 0014 & 0030) and including a crown (32), two sidewalls and two beads revolving around a reference axis, first threads forming outward segments and return segments that are arranged adjacently, aligned circumferentially, anchored in the two beads with, in each bead, loops in each case linking an outward segment to a return segment and, in each bead, means for anchoring the first threads, comprising second threads oriented circumferentially axially bordering the first threads and forming at least one spiral, the first threads forming at least one circumferential alignment defining a carcass ply that separates the tire casing into two zones, inside and outside, with respect to the carcass ply, and the radiofrequency transponder comprising at least one electronic chip and a radiating radiocommunication antenna and being positioned radially externally in relation to the at least one spiral (Figures 8-10), wherein the radiofrequency transponder comprises a primary antenna (4) electrically connected to the electronic chip (Figure 8), wherein the primary antenna (4) is electromagnetically coupled to the radiating antenna (5,6), and wherein the radiating antenna is formed by a single-strand helical spring defining a first longitudinal axis (Figure 9).
Buck does not specifically show each of the components of the tire casing.  In an analogous art, Adamson discloses the construction of a typical tire (paragraphs 0016-0020).  Having each of the references on hand, it would have been obvious to the skilled artisan for the tire of Buck to be of typical construction as taught by Adamson. These teachings read on the claim tire casing.
As for claim 17, Buck discloses that the first longitudinal axis of the radiofrequency transponder is oriented perpendicular in relation to the first threads of the at least one circumferential alignment (paragraph 0015).
As for claims 18 and 20, Adamson discloses the tire casing comprising at least one first annular rubber mass, coaxial with the reference axis, situated radially between the reference axis and the radiofrequency transponder, with at least one edge situated in the zone of the tire casing in which the radiofrequency transponder is located, the radiofrequency transponder is spaced from the at least one radially outer edge of the at least one first annular rubber mass by at least 5 mm (paragraphs 0019-0022).
As for claims 19 and 21, Adamson discloses the tire casing comprising third reinforcing threads arranged adjacently and extending radially between a radially inner edge and a radially outer edge that are situated in the zone of the tire casing at which the electronic unit is located, and that are situated radially between the reference axis and the radiofrequency transponder, the radiofrequency transponder is spaced from a radially outer edge of the third reinforcing threads by at least 10 mm (paragraphs 0019-0022).
As for claim 22, the claims are interpreted and rejected using the same reasoning as claim 18 above.  See also Adamson paragraph 0021.
As for claims 23-25 the claims are interpreted and rejected using the same reasoning as claim 14 above.  See also, Adamson, paragraphs 0031-0034.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684